                                                                  JS-6
1    TRACY WILKISON
     Acting United States Attorney
2
     DAVID M. HARRIS
3    Assistant United States Attorney
4    Chief, Civil Division
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Trial Attorney, Civil Division
     ARMAND ROTH, CSBN 214624
7    Special Assistant United States Attorney
8           Social Security Administration
            160 Spear Street, Suite 800
9           San Francisco, CA 94105
10          Telephone: (415) 977-8924
            Facsimile: (415) 744-0134
11          Email: armand.roth@ssa.gov
12   Attorneys for Defendant
13
14                         UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16
17   GUADALUPE REAL-PALACIOS,                   ) No. 20-cv-08718-RSWL-PLA
         Plaintiff,                             )
18                                              )
19                v.                            ) JUDGMENT
                                                )
20
     ANDREW SAUL,                               )
21   Commissioner of Social Security,           )
22                                              )
           Defendant.                           )
23                                              )
24
25         The Court having approved the parties’ stipulation to voluntary remand
26   pursuant to sentence four of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED,
27   ADJUDGED AND DECREED that the above-captioned action is remanded to the
28   ///



                                                1
1    Commissioner of Social Security for further proceedings consistent with the
2    stipulation to remand.
3    DATE: June 15, 2021
4
5                                /S/ RONALD S.W. LEW              __
6                             HONORABLE RONALD S.W. LEW
                              SENIOR UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
